Case 20-71228-pmb        Doc 10    Filed 11/05/20 Entered 11/05/20 13:19:43            Desc Main
                                   Document     Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

 IN RE:
                                                       CHAPTER 11
 AREU STUDIOS, LLC,
                                                       CASE NO. 20-71228-pmb
            Debtor.

            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

        1.      Pursuant to 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(b), I certify that I am the
attorney for the above-named debtor and that compensation paid to me within one year before the
filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be
rendered on behalf of the debtor in contemplation of or in connection with the bankruptcy case is
as follows:

        For legal services, I have agreed to accept: a pre-petition retainer in the amount of
$43,885.50 for fees and services to be rendered in respect to Bankruptcy matters, in which the
Firm holds a security interest. The Firm is not a creditor and has not received any other payments
from or on behalf of the Debtor except for: (i) the $43,885.50 retainer and (ii) $6,414.50 for
services rendered and expenses incurred prior to the Petition Date. For services rendered relating
to the bankruptcy case, Debtor has agreed to pay fees billed at the normal hourly rates of Jones &
Walden, LLC, for time expended on its behalf and may owe an additional amount should the actual
fees and expenses exceed the retainer set forth above. Fees and expenses rendered during the
pendency of the case are subject to court approval.

       Balance Due: Undetermined, depending upon court approval.

       2.      The source of the compensation paid to me was: Debtor.

       3.      The source of compensation to be paid to me is: Debtor.

        4.     I have not agreed to share the above-disclosed compensation with any other person
unless they are members and associates of my law firm.

      5.      In return for the above fee, I have agreed to render legal service for aspects of the
bankruptcy case, including:

       a) Analysis of the debtor’s financial situation, and rendering advice to the debtor in
          determining whether to file a petition in bankruptcy;
       b) Preparation and filing of any petition, schedules, statement of affairs and plan which
          may be required;
Case 20-71228-pmb        Doc 10   Filed 11/05/20 Entered 11/05/20 13:19:43         Desc Main
                                  Document     Page 2 of 2



       c) Representation of the debtor at the meeting of creditors and any adjourned hearings
          thereof.

                                        Certification

      I certify that the foregoing is a complete statement of any agreement or arrangement for
payment to me for representation of the debtor in this bankruptcy proceeding.

Date: November 5, 2020

                                           JONES & WALDEN LLC

                                           /s/ Cameron M. McCord
                                           Cameron M. McCord
                                           Georgia Bar No. 143065
                                           Proposed Attorney for Debtor
                                           699 Piedmont Avenue, NE
                                           Atlanta, Georgia 30308
                                           (404) 564-9300
                                           cmccord@joneswalden.com
